 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          LOCALS 302 AND 612 OF THE
          INTERNATIONAL UNION OF
 8
          OPERATING ENGINEERS
          CONSTRUCTION INDUSTRY
 9
          HEALTH AND SECURITY FUND, et
          al.,
10                                                         C19-1756 TSZ
                                 Plaintiffs,
11                                                         MINUTE ORDER
              v.
12
          RECLAIM COMPANY LLC,
13
                                 Defendant.
14

15        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
16
          (1)    The Court’s ruling on Plaintiffs’ Motion for Default Judgment, docket
   no. 12, is DEFERRED. On or before April 24, 2020, Plaintiffs are DIRECTED to file a
17
   supplemental brief addressing the following issues:
18                 (a) Whether Plaintiffs identified in any pleading Account No. 72010, prior
                       to the Motion for Default Judgment;
19
                   (b) Whether, if allegations related to Account No. 72010 were not pled in
20                     the complaint, Plaintiffs are entitled to any relief associated with that
                       account; see Fed. R. Civ. P. 54(c); Roadrunner Transp. Servs., Inc. v.
21                     Tarwater, 2013 WL 12171729, at *2 (C.D. Cal. Aug. 9, 2013), aff’d,
                       642 Fed. Appx. 759 (9th Cir. 2016).
22

23

     MINUTE ORDER - 1
 1              (c) An accounting of the attorneys’ fees and costs associated with Account
                    No. 72010.
 2
          (2)   Plaintiffs’ Motion for Default is RENOTED to April 24, 2020.
 3
          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 4 record.

          Dated this 14th day of April, 2020.
 5

 6                                                 William M. McCool
                                                   Clerk
 7
                                                   s/Karen Dews
 8                                                 Deputy Clerk

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
